Citation Nr: 0910958	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to August 
1978.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky, which denied the Veteran's 
claim for an evaluation in excess of 10 percent disabling for 
chondromalacia of the right and left knees.  In a June 2005 
rating decision, the Veteran was assigned a 100 percent 
evaluation for each knee for the period of November 4, 2003 
to December 31, 2003, based on surgical or other treatment 
necessitating convalescence.  In a February 2006 rating 
decision, the Veteran was assigned a 100 percent evaluation 
for chondromalacia of the left knee only for the period of 
October 4, 2005 to November 30, 2005, based on arthroscopy 
with partial medial meniscectomy and debridement.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In his VA Form 9, dated in November 2005, and a subsequent VA 
Form 4138, dated in June 2005, the Veteran raised a claim of 
service connection for the residuals of a right ankle 
fracture, as secondary to his service-connected knee 
disability.  As this claim has not been considered by the RO, 
it is referred for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the 
right knee is manifested by pain, crepitus, tenderness and 
flexion limited to 90 degrees due to pain, but with no more 
than slight instability, and no ankylosis or subluxation.

2.  The Veteran's service-connected chondromalacia of the 
left knee is manifested by pain, crepitus, tenderness and 
flexion limited to 90 degrees due to pain, but with no more 
than slight instability, and no ankylosis or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent disabling for chondromalacia of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for the assignment of a separate 10 percent 
disability rating, but no higher, for right knee degenerative 
arthritis, with limitation of motion objectively confirmed by 
pain, crepitus and tenderness, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).

3.  The criteria for a disability rating in excess of 10 
percent disabling for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257.

4.  The criteria for the assignment of a separate 10 percent 
disability rating, but no higher, for left knee degenerative 
arthritis, with limitation of motion objectively confirmed by 
pain, crepitus and tenderness, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) Veteran status; 2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that a letter dated October 2008 advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), and that he need to provide evidence that his 
service-connected disabilities had gotten worse, but did not 
provide him with the complete increased rating claim 
requirements under Vazquez.

The U.S. Court of Appeals for the Federal Circuit ("Federal 
Circuit") recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the November 2005 Statement of the Case 
("SOC") advised the Veteran of the specific Diagnostic 
Codes under which his disabilities were evaluated.  In 
addition, during the August 2005 and November 2008 VA 
examinations, the Veteran was questioned about the effect 
that his disabilities have on his employment and daily life, 
and was given the opportunity to describe his symptoms, 
provide information about hospitalizations and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to his disability.  The Board thus 
finds that he was essentially provided all the information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claim 
for an increased rating, including with respect to all the 
elements of Vazquez.  The record also reflects that the 
Veteran has otherwise had a meaningful opportunity to 
participate in the development of his claim.  Therefore, the 
Board concludes that the Veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders, 487 F.3d 
881.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private physician 
treatment records and VA medical examination reports dated 
June 2003, August 2005 and November 2008.  The claims file 
also contains the Veteran's statements in support of his 
claim.  Additionally, as this claim is one involving a 
current evaluation of an already service-connected 
disability, the Board finds that all pertinent records 
relating to this claim have been associated with the claims 
folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added, under DC 5003. 

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(August 14, 1998).  Separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Veteran's service-connected chondromalacia of the knees 
is currently rated as 10 percent disabling in each knee under 
the criteria of DC 5257.  He essentially claims that his 
service-connected bilateral chondromalacia of the knees is 
more severe than is contemplated by the current disability 
rating.  In particularly, he has argued that he experiences 
pain in both knees, which "continues to worsen daily."  
(See VA Form 9, November 2005.)  He further contends that his 
right knee has repeatedly given way, causing him to fall. 

In June 2003, the Veteran underwent a VA joint examination in 
connection with his November 2002 request for an increased 
disability rating.  He complained of daily pain in both 
knees, worse with walking and any prolonged positioning of 
more than 20 minutes. Upon physical examination, it was noted 
that he had a smooth gait.  Crepitus was noted over the 
patella, bilaterally, on flexion and extension, and mild 
peripatellar tenderness was noted upon palpation bilaterally.  
Flexion was to 120 degrees for the left knee (normal is 140 
degrees) and to 115 degrees for the right knee.  Extension 
was normal bilaterally at 0 degrees.  There was no 
instability or laxity noted in either knee.  Radiology 
reports indicated minimal osteoarthritis bilaterally, with 
bony structures fully intact.  The diagnosis was bilateral 
patellofemoral syndrome ("PFS") (pain under the kneecap), 
and bilateral minimal degenerative joint disease.  The 
examiner opined that there was objective evidence of pain on 
motion, which could significantly limit the Veteran's 
functional ability when the joint was used repeatedly over a 
period of time.  He estimated that this could result in an 
additional 10 degrees of range of motion lost in the right 
knee, and an additional five (5) degrees of range of motion 
lost in the left knee.  No other abnormalities were noted. 

Private medical records indicate that in November 2003, the 
Veteran underwent an arthroscopic bilateral partial lateral 
meniscectomy.  The post-operative diagnosis for the right 
knee was torn lateral meniscus, posterior horn, with advanced 
osteoarthritis, patellofemoral joint and plica; the diagnosis 
for the left knee was lateral meniscal tear and grade IV 
chondromalacia of trochlea, and grade III chondromalacia 
patella with plica. (See treatment record, St. Joseph East, 
November 2003.)  

In March 2005, the Veteran was treated for a fracture of the 
right ankle.  (See treatment record, Bluegrass Orthopaedics, 
March 2005.)  Although the Veteran claimed that this injury 
was the result of his right knee giving way, there is no 
indication of this in the treatment notes.  In May 2005, he 
was seen for continuing complaints of pain in the left knee.  
He reported having experienced inflammation with a grinding-
like sensation.  An x-ray revealed tri-compartmentally 
preserved joint spaces with no chronic findings.  The 
diagnosis was left patellofemoral osteoarthritic changes in 
the retropatellar space, likely with an extension; he was 
treated with a steroid injection.  (See treatment record, 
Bluegrass Orthopaedics, May 2005.) 

In August 2005, the Veteran underwent a second VA 
examination.  He told the examiner that the May 2005 surgery 
helped to relieve the "popping" in his right knee, but did 
not alleviate the pain.  In addition to the pain, he 
complained of  instability and giving way of the right knee, 
and pain with plantar flexion of the left knee.  He also 
reported flare-ups occurring every one to two months, 
resulting in bilateral inflammation, and trouble walking and 
standing from a sitting position lasting from three to seven 
days.  Upon physical examination, it was noted that his gait 
had decreased push off and poor propulsion.  Flexion was to 
135 degrees, with pain at 90 degrees bilaterally; extension 
was normal at 0 degrees bilaterally.  There was no additional 
loss of motion on repetitive use, and no ankylosis.  The 
examiner noted tenderness, pain with movement, crepitation, 
clicks and/or snaps and subpatellar tenderness bilaterally; 
there was no indication of grinding, instability, effusion or 
locking for either knee.  X-rays suggested minimal arthritis 
bilaterally.  The diagnosis was pain, chondromalacia patella, 
lateral meniscus tear and plica bilaterally.  The examiner 
opined that the Veteran's condition had a significant effect 
on his occupational activities, including decreased mobility, 
problems with lifting and carrying, decreased strength and 
lower extremity pain.  She specifically noted that as an 
appliance technician, he would be unable to crawl, sit or 
stand for long periods, but added that his condition would 
have no effect on sedentary employment.  With regard to his 
activities of daily life, she said that his disability had a 
severe impact on chores and sports, a moderate impact on 
shopping, exercise, recreation and traveling, a mild impact 
on dressing, and no impact on eating, bathing, toileting or 
grooming; she further noted that he could not stand on one 
leg to dress, and had to sit in order to put on socks and 
shoes.

In August 2005, the Veteran was treated for pain in the left 
knee, made worse with twisting, and some associated swelling.  
Upon physical examination, it was noted that he had full 
range of motion of the right knee; in the left knee, there 
was full extension, however, flexion was limited to 115 
degrees.  Ligaments were noted as fully intact.  The 
diagnosis was tenderness along the medial joint line 
posterior to the "MCL," noted to be quite marked, with 
trace effusion and positive patellar compression test.  (See 
treatment record, Bluegrass Orthopaedics, August 2005.)  The 
examiner, Dr. Burke, concluded that because physical therapy, 
nonsteroidal medication and cortisone injections had been 
unsuccessful at treating the Veteran's condition, an MRI of 
the left knee was needed.  

In October 2005, the Veteran underwent a left knee partial 
medial meniscectomy and chondral debridement of the medial 
femoral condyle and patellofemoral joint.  Later the same 
month, he was seen by Dr. Burke, who noted that there was 
trace effusion, but no calf pain, cords or tenderness.  
Homan's sign was negative.  Dr. Burke said that the Veteran 
would need to be off work for several weeks due to the 
physical nature of his employment. 

In November 2008, the Veteran underwent a third VA 
examination.  He told the examiner that he had injured his 
knees in 1976 during service, and had undergone left knee 
surgery in 1979, bilateral knee surgery in 2003, a second 
left knee procedure in October 2005 and a third left knee 
surgery in June 2008.  The VA examiner reviewed the June 2008 
operation report (which appears to be missing from the claims 
folder), noting that it involved arthroscopy of the left knee 
medial compartment, in which an extensive area of grade III 
and IV chondromalacia was identified, as well as a 
meniscectomy to repair a degenerative tear of the medial 
meniscus, and a lateral alignment in the patellofemoral 
joint.  (Bluegrass Orthopaedics, June 2008.)  The Veteran 
said that his condition had progressively worsened since the 
date of onset.  Upon physical examination, it was noted that 
his gait was antalgic.  The examiner noted bilateral findings 
of crepitus, tenderness, pain at rest and with motion, 
patellar abnormality (noted as subpatellar tenderness) and 
mass behind the knee.  Although both knees were negative for 
meniscus abnormality, the examiner noted the history of left 
knee surgery.  There were negative findings for clicks, 
snaps, grinding and instability bilaterally.  Active range of 
motion measurements revealed flexion to 120 degrees, and 
extension to 0 degrees bilaterally.  The examiner also found 
that the Veteran had objective pain with repetitive motion 
bilaterally, but no additional limitations; both knees were 
negative for ankylosis.  X-rays of the left knee revealed 
minimal degenerative arthritis, but were otherwise normal.  
The right knee film, when compared with film from July 2005, 
showed no joint effusions, fractures, dislocations, erosions 
or chondrocalcinosis.  An MRI of the left knee from April 
2008 indicated small joint effusion, small focal areas of 
grade IV chondromalacia involving the medial facet and apex 
of patella, small tear-free margin posterior horn of medial 
meniscus, and some scar tissue within Hoffa's fat pad.  The 
examiner noted that an MRI of the right knee was not 
performed because the Veteran was claustrophobic.  Based on 
these findings, the examiner diagnosed right knee PFS, 
degenerative joint disease and internal derangement.  
Regarding the left knee, she diagnosed PFS, retropatellar fat 
pad fibrosis, degenerative joint disease, internal 
derangement and medial meniscal debridement.  Regarding his 
occupation, she noted that the Veteran was unemployed and had 
not worked in the past one to two years due to job 
elimination.  However, she opined that his bilateral knee 
disability had a significant effect on his employment, as it 
caused decreased mobility and problems with lifting, carrying 
and pain.  She noted that as a result, he had been assigned 
different work duties, and that his condition had no impact 
on sedentary employment that allowed him to change positions.  
The effect of his condition on his daily activities of living 
were noted as severe on sports, moderate on chores, shopping, 
exercise and recreation and mild on driving.  There was no 
effect on bathing, grooming, toileting or dressing.  

Based on a review of the evidence of record, the Board 
concludes that a disability evaluation in excess of 10 
percent is not warranted for either the Veteran's right or 
left knee chondromalacia under DC 5257.  As noted above, VA 
examination has shown that the Veteran's bilateral 
chondromalacia is primarily manifested by pain, crepitus, 
tenderness and flexion limited to 120 degrees bilaterally, 
with additional limitation of up to 90 degrees shown to be 
resulting from pain.  Despite the fact that the Veteran had 
subjective complaints of giving way, both before and during 
the most recent VA examination, examination has revealed no 
objective evidence of instability or subluxation.  In 
particular, there were negative findings for instability 
during the June 2003 and August 2005 VA examinations, as well 
as during the Veteran's private medical treatment.  (See 
treatment records, Bluegrass Orthopaedics, November 2003, May 
2005, August 2005, October 2005.)  Although he has reported 
that his knees give way, and he is competent to describe such 
symptomatology, the Board finds that such subjective 
manifestations would be contemplated by the currently 
assigned 10 percent rating for each knee under DC 5257.  
However, a higher disability rating is not warranted because 
there is no objective evidence of lateral instability or 
recurrent subluxation of the knee.

The Board has considered the recent and previous x-ray 
findings of bilateral degenerative arthritis (i.e., 
degenerative joint disease), and the objective evidence of 
limitation of flexion on repeated examinations.  In light of 
this evidence, the Board concludes that separate disability 
ratings of 10 percent for each knee is warranted for 
bilateral degenerative arthritis under DC 5003 based on 
slight limitation of motion objectively confirmed by evidence 
of symptoms such painful motion, tenderness, and crepitus.  
However, the Board further concludes that a compensable 
disability rating under DC 5260 would not be warranted for 
either knee, as flexion limited anywhere between 90 degrees 
to 120 degrees bilaterally does not satisfy the criteria for 
a compensable rating.  Similarly, a disability rating under 
DC 5261 would not be warranted for either knee, as the 
Veteran has been repeatedly found to have normal extension at 
0 degrees bilaterally.   

In short, separate disability ratings in excess of 10 percent 
are not warranted under DC 5257 for the Veteran's bilateral 
chondromalacia with subjective complaints of bilateral knee 
instability; however, separate disability ratings of 10 
percent are warranted under DC 5003 for the Veteran's 
degenerative arthritis.  Because the medical evidence does 
not establish limitation of flexion to 45 degrees, limitation 
of extension to 10 degrees, the Veteran's bilateral knee 
condition does not warrant higher evaluations under DCs 5260 
or 5261.  

The Board has considered whether other diagnostic codes are 
applicable to the Veteran's bilateral knee conditions.  The 
remaining DCs relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  However, as 
there is no evidence of record to indicate that he has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum on either knee, these DCs 
are also not applicable.  A 20 percent rating under DC 5258 
is also not warranted, as there is no evidence of dislocated 
semilunar cartilage.

In addition, the Board has also considered the applicability 
of DC 5259, which provides for a 10 percent rating for 
"symptomatic" removal of semilunar cartilage.  However, as 
discussed in detail above, the Veteran has already been 
granted a 10 percent rating for both the right and left knees 
under DC 5003, which contemplates limitation of motion in the 
knee.  Therefore, to assign separate evaluations would 
violate the regulatory prohibition against pyramiding under 
38 C.F.R. § 4.14 (2008).  See VAOPGCPREC 9-98 (August 14, 
1998) (explaining that removal of semilunar cartilage may 
result in complications producing loss of motion).

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has experienced instability, giving way 
and inflammation as a result of his bilateral knee 
disability, as well as examination results suggesting that 
pain can limit flexion to up to 90 degrees.  (See treatment 
records, Bluegrass Orthopaedics, May 2005; VA Form 9, 
November 2005; VA Form 4138, June 2005; VA examination 
reports, August 2005, November 2008.)  However, the Board 
notes that the 10 percent rating assigned under the criteria 
of DC 5003 contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment, such as pain on motion.  
Furthermore, the VA examinations revealed no additional 
limitation of motion resulting from repetitive use that would 
meet the criteria for compensable ratings under either DCs 
62560 or 5261.  As such, the Board finds that the 10 percent 
currently assigned for the Veteran's disorders under the 
applicable DCs already contemplates the degree of functional 
loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has undergone several surgical procedures on his 
knees, the record does not demonstrate hospitalizations of 
such frequency or length as to warrant extraschedular 
consideration.  Moreover, the evidence does not establish 
that his disability markedly interferes with his employment 
or employability beyond that contemplated by the Schedule for 
Rating Disabilities.  During both the August 2005 and 
November 2008 VA examinations, the examiner noted that 
although the Veteran's bilateral knee disability had a 
significant impact on his occupational activities, she added 
that it would have no effect on sedentary employment.  During 
the August 2005 examination, it was also noted that he would 
be unable as an appliance technician to engage in activities 
such as getting under houses; however, the Veteran also 
reported that he had been assigned to different duties at 
work.  During the subsequent November 2008 examination, the 
Veteran indicated that he had not worked in a few years, but 
he explained that this was due to his job being eliminated 
and he did not assert that his job was lost due to his 
service-connected knee disabilities.  The Board notes that 
although some impairment is certainly present as a 
consequence of his bilateral knee disabilities, it should 
also be noted that his combined 30 percent disability rating 
(see 38 C.F.R. § 4.25) resulting from this decision is itself 
a recognition that his industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Nevertheless, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected bilateral knee 
disability.  See Hart, supra.  However, the Board finds that 
other than the instances in which he has been awarded 
temporary total ratings following his surgeries, at no time 
has his bilateral chondromalacia been more disabling than as 
currently rated under DC 5257.  Furthermore, as limitation of 
motion has been consistently shown in both knees since 2003, 
the Board finds that the separate disability ratings awarded 
herein under DC 5003 should be assigned for the entire period 
that this appeal has been pending.

In summary, the Board concludes that the evidence of record 
is against Veteran's claim for an increased rating for his 
bilateral chondromalacia under DC 5257.  However, the 
evidence supports granting separate 10 percent disability 
ratings, and no more, for each knee under DC 5003, based on 
pain, crepitus and tenderness with limitation of motion.  
 
 
ORDER

Entitlement to a separate 10 percent disability rating, but 
no more, for right knee degenerative arthritis, with 
limitation of motion objectively confirmed by pain, crepitus 
and tenderness, under DC 5003 is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to a separate 10 percent disability rating, but 
no more, for left knee degenerative arthritis, with 
limitation of motion objectively confirmed by pain, crepitus 
and tenderness, under DC 5003 is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the right knee under DC 5257 
is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the left knee under DC 5257 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


